                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - FLINT

 In re:                                                   Case No. 16-30397-dof

 FCH Home, Inc. f/k/a                                     Chapter 11
 Ferguson Convalescent Home, Inc.,
                                                          Hon. Daniel S. Opperman
      Debtor.
 _____________________________________/

                     ORDER DISMISSING CHAPTER 11 CASE

          Pursuant to the Order Granting Trustee’s Motion for Dismissal of Chapter 11

Bankruptcy Case, for Approval of Final Distribution, and Surcharge Pursuant to

§506(c) for Final Administrative Expenses (“Dismissal Order”), entered on

December 12, 2017, and the Certification of Counsel and Request for Entry of Order

Dismissing Chapter 11 Case filed on October 4, 2018 (Docket No. 397), it is

ORDERED AS FOLLOWS:

          1.    Pursuant to §1112(b) of the Bankruptcy Code, this Chapter 11 case is

hereby dismissed.

          2.    Notwithstanding §349 of the Bankruptcy Code, prior orders of the

Court shall survive dismissal of this case.

          3.    To the extent the Trustee receives any funds for the Debtor after

dismissal; the Trustee is authorized to endorse those checks to the Internal Revenue




 16-30397-dof       Doc 398   Filed 10/05/18   Entered 10/05/18 13:55:00   Page 1 of 2
Service until such time as the secured claim of the Internal Revenue Service is paid

in full.




Signed on October 05, 2018




  16-30397-dof   Doc 398     Filed 10/05/18   Entered 10/05/18 13:55:00   Page 2 of 2
